Exhibit 10.2
AMENDMENT NO. 1
TO THE
LINCOLN ELECTRIC HOLDINGS, INC.
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2019)


    Lincoln Electric Holdings, Inc. hereby adopts this Amendment No. 1 to the
Lincoln Electric Holdings, Inc. Non-Employee Directors’ Deferred Compensation
Plan (As Amended and Restated Effective as of January 1, 2019) (the “Plan”),
effective as of August 1, 2020.
    Section 5.2 of the Plan is hereby amended in its entirety to read as
follows:
“Section 5.2. Security For Benefits. Notwithstanding the provisions of Section
5.1, nothing in this Plan shall preclude the Corporation from setting aside
amounts in trust (the “Trust”) pursuant to one (1) or more trust agreements
between a trustee and the Corporation. However, no Director or Beneficiary shall
have any secured interest or claim in any assets or property of the Corporation
or the Trust and all funds contained in the Trust shall remain subject to the
claims of the Corporation’s general creditors. In furtherance of the foregoing,
in the event of a Potential Change in Control or a Change in Control (as such
terms are defined in the Lincoln Electric Holdings, Inc. Rabbi Trust Agreement
by and between the Corporation and Wells Fargo Bank, National Association (or
its successor trustee) effective as of August 1, 2020 (or any successor trust
agreement to the foregoing agreement) (the “Trust Agreement”)) or upon any other
event specified in the Trust Agreement, the Corporation shall contribute (or
cause to be contributed) to the Trust established thereunder assets in the
amounts, and in accordance with the terms and conditions, as set forth in the
Trust Agreement, provided that any such contribution would not result in a
transfer of property within the meaning of Section 83 of the Code as
contemplated by Sections 409A(b)(2) or (3) of the Code.”

























--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has caused this
Amendment No. 1 to be executed on this 21st day of July, 2020.




LINCOLN ELECTRIC HOLDINGS, INC.






By: /s/ Michele R. Kuhrt    


Name: Michele R. Kuhrt


Title:     Executive Vice President, Chief Human Resources Officer


    -2-    